DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/28/2021, with respect to the Rejection and Objections made in the Non-Final Rejection filed 10/28/2020 have been fully considered and are persuasive.  The Rejection and Objections of claims 1-4, 6, 7, 10-12, 14-16, 18, and 20-23 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6, 7, 10-12, 14-16, 18, 20-23, and 26-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-4, 6, 7, 10-12, 14, 15, 26 and 27 the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially a USB Type C receptacle with a plurality of USB power contacts at a first voltage level and a plurality of standard DC power contacts at a second voltage level in combination with other limitations recited in the claimed invention.
Regarding claims 16, 18, 20, 28 and 29 the prior art of record fails to teach either alone or in combination all of the limitations of claim 16, especially a USB Type C plug having a data contact with a USB Type C receptacle and a plurality of USB power contacts at a first voltage level and a standard DC 
Regarding claims 21-23 and 30 the prior art of record fails to teach either alone or in combination all of the limitations of claim 21, especially a USB Type C receptacle with a plurality of USB power contacts at a first voltage level and a plurality of standard DC power contacts at a second voltage level in combination with other limitations recited in the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
4/14/2021